DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a microfluidic device, classified in B01L3/5027.
II. Claims 13-24, drawn to a method of culturing, classified in G01N33/5091.
III. Claims 25-31, drawn to a method of measuring transport, classified in G01N33/5064.
IV. Claims 32-34, drawn to  a method of measuring toxicity, classified in G01N33/5014.
V. Claim 35, drawn to a method of measuring clearance, classified in B01L2400/0487.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method of Groups II requires the culturing of cells under continuous flow of media, however the microfluidic device of Group I could culture cells without continuous flow of media (i.e. with intermittent flow or no flow). 
I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method of Group III requires the culturing of cells under continuous flow of media, however the microfluidic device of Group I could culture cells without continuous flow of media (i.e. with intermittent flow or no flow). 
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method of Groups IV requires the culturing of cells under continuous flow of media, however the microfluidic device of Group I could culture cells without continuous flow of media (i.e. with intermittent flow or no flow). 
Inventions I and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method of Groups V requires the culturing of cells under continuous flow of media, however the microfluidic device of Group I could culture cells without continuous flow of media (i.e. with intermittent flow or no flow). 
Inventions II and III are directed to related methods of using a microfluidic device. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in differ because the method of Group II does not require the introduction of an agent while the method of Group III requires the introduction of an agent.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related methods of using a microfluidic device. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed differ because the method of Group II does not require the introduction of an agent while the method of Group IV requires the introduction of an agent.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and V are directed to related methods of using a microfluidic device. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed differ because the method of Group II does not require the introduction of an agent while the method of Group V requires the introduction of an agent.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are 
Inventions III and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different function. The method of Group III is directed toward detecting transport of an agent from a second channel to a first channel of a microfluidic device, while Group V is directed toward a method of detecting clearance of an agent which also can be performed without detecting transport of an agent from one channel to another. 
Inventions IV and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different function. Group IV and V have different functions because the method of IV is detecting toxicity by measuring the release of a compound from cells and V is detecting clearance of an agent.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search of the microfluidic art would not yield results for culturing cells under continuous flow of media as evidenced by their divergent CPC classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Peter Carroll on 10 March 2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 13-24.  Affirmation of this election s 1-12 and 25-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 

Information Disclosure Statement
The information disclosure statement filed 02/28/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Bhata, S.N. et al. (2014) “Microfluidic organs-on-chips,” Nature Biotechnology 32(8), 760-772. 
Drawings
The drawings are objected to because the last figure on page 10 of the replacement drawing sheets filed 06 June 2019 is labeled as “Fig. 9C.” There is not a Fig. 9C disclosed in the specification. However, the specification does disclose a Fig. 9B (see Pg. 6, lines 3-4 and 7-9). It appears the “Fig. 9C” should be labeled as “Fig. 9B.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "said cells" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “said cells” is directed toward said proximal tubule cells, said glomerular microvascular cells, or both. 
Claim 24 recites “wherein said human primary proximal tubular epithelial cells comprise express one or more uptake and efflux transporters.” It is unclear whether said human primary proximal tubular cells “comprise” one or more uptake and efflux transporters and/or “express” one or more uptake and efflux transporters. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-18 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A microfluidic renal proximal tubule with active reabsoprtive function" by Vedula et al. (herein Vedula). 
Regarding claim 13, Vedula teaches a method of culturing (see Pg. 3, section: Cell culture and seeding cells in the device), comprising: 
 a microfluidic proximal tubule (see abstract) comprising a membrane (see Figs. 1b-c), wherein human renal proximal tubule epithelial cells (hRPTEC) and human microvascular endothelial cells (hMVEC) formed layers on opposite sides of the membrane (see Pg. 6, section Results and Discussion, 2nd paragraph; Figs. 2a-b) which reads on “said membrane comprising a first surface and a second surface, said first surface comprising proximal tubule cells and said second surface comprising glomerular microvascular endothelial cells” as recited in the instant claims. 
Media was exchanged  in both filtrate and vascular channels everyday for significant amounts of time until used for experiments at day 7-14 (see Pg. 3-4, section Cell culture and seeding cells in the device) which reads on culturing said cells under continuous flow of media as recited in the instant claims. 
Regarding claim 14, Vedula teaches all the limitations of claim 13 above. 
Vedula teaches the microfluidic device comprises a culture of human renal proximal tubule epithelial cells (hRPTEC) (see Pg. 2, 3rd paragraph). 
Regarding claim 15, Vedula teaches all the limitations of claim 14 above. 
Fig. 1c-d of Vedula teaches the membrane is porous. 
Regarding claim 16, Vedula teaches all the claim limitations of claim 15 above. 
Results and Discussion, 2nd paragraph; Figs. 2a-b). Furthermore, Figs. 1b, 2a, and 2b show the proximal tubule cells are on top of said membrane with the microvascular cells opposite. 
Regarding claim 17, Vedula teaches all the claim limitations of claim 13 above.
Vedula teaches the microfluidic proximal tubule (PT) comprises a porous membrane separating two microchannels (see abstract). Furthermore, Figs. 1b and 2a show the proximal tubule layer is part of the first microchannel and the microvascular endothelial layer is part of the 2nd microchannel. 
Regarding claim 18, Vedula teaches all the claim limitations of claim 14 above.
Vedula teaches the tight junction (TJ) protein, ZO-1, was expressed in the hRPTEC layer as shown in Fig 2C (see Pg. 6, section Results and Discussion, 2nd paragraph).
Regarding claim 21, Vedula teaches all the claim limitations of claim 14 above.
Vedula teaches the microfluidic PT expressed aquaporin 1 (AQP1) (Pg. 2, 3rd Paragraph). 
Regarding claim 22, Vedula teaches all the claim limitations of claim 14 above.
Vedula teaches the microfluidic PT expressed Na+/K+-ATPase (Pg. 2, 3rd Paragraph). 
Regarding claim 23, Vedula teaches all the claim limitations of claim 14 above.
Fig. 1a of Vedula teaches human renal proximal tubule epithelial cells comprise cilia. 
Regarding claim 24, Vedula teaches all the claim limitations of claim 14 above.
Vedula teaches the microfluidic PT expressed kidney-specific transport proteins such as sodium-glucose linked transporter (SGLT2) which is involved in glucose uptake in the kidney and expressed  Na+/K+-ATPase (Pg. 2, 3rd Paragraph) which is involved in ion efflux across membrane. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over A microfluidic renal proximal tubule with active reabsoprtive function by Vedula et al. (herein Vedula) as applied to claim 14 above, and further in view of US 2007/0048727 to Shuler et al. (herein Shuler).
Regarding claim 19, Vedula teaches all the claim limitations of claim 14 above.

Shuler teaches a microfluidic culture device that permits cells to be maintained in vitro (see Paragraph 0013) containing permeable membrane (see Paragraph 0020). Shuler also teaches using a binder to bind hepatocytes to the permeable material that includes at least one selected from the group consisting of beta-cantenin (see Paragraph 0084). Shuler also teaches this device can be used with any cell type including kidney (see Paragraph 0190). 
Vedula and Shuler are analogous in the field of organ-on-chip and cell culture technology. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the microfluidic device of Vedula to add the binding protein (beta-cantenin) of Shuler to aid in tight junction formation between the proximal tubule cells and the membrane in which case these cells would express this protein. 
Regarding claim 20, Vedula teaches all the claim limitations of claim 14 above.
Vedula does not teach wherein said human primary proximal tubular epithelial cells express occludin.
Shuler teaches a microfluidic culture device that permits cells to be maintained in vitro (see Paragraph 0013) containing permeable membrane (see Paragraph 0020). Shuler also teaches using a binder to bind hepatocytes to the permeable material that includes at least one selected from the group consisting of occludin (see Paragraph 0084). Shuler also teaches this device can be used with any cell type including kidney (see Paragraph 0190). 
Vedula and Shuler are analogous in the field of organ-on-chip and cell culture technology. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the microfluidic device of Vedula to add the binding protein (occludin) of Shuler to aid in tight 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797